—Cardona, P.J.
Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered April 12, 1999, convicting defendant upon his plea of guilty of two counts of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant was charged in two separate indictments with various drug-related crimes. He pleaded guilty to two counts of attempted criminal sale of a controlled substance in the third degree in full satisfaction of both indictments and waived his right to appeal. He was sentenced as a second felony offender in accordance with the plea agreement to two concurrent terms of imprisonment of 4 to 8 years. Defendant now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the basis that there are no nonfiivolous issues that may be raised on appeal. Upon reviewing the record, the parties’ briefs and defendant’s pro se submission, we agree. The record discloses that defendant entered a knowing, voluntary and intelligent plea and waived all appeal rights, including any challenge to the severity of the sentence (see People v Riddick, 298 AD2d 710). Defendant’s assertions regarding a potential alibi and police corruption concern matters outside the record (see People v Kwiatkowski, 268 AD2d 681, 682, lv denied 94 NY2d 949). Therefore, the judgment is affirmed and defense counsel’s application is granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.